Exhibit 10.4

CONSULTING AGREEMENT

THIS AGREEMENT is made effective the 1st day of February, 2010, between
CHESAPEAKE OPERATING, INC., an Oklahoma corporation (“COI”), and J. Mark Lester,
an individual (the “Consultant”).

W I T N E S S E T H:

WHEREAS, COI desires to retain the services of Consultant and Consultant desires
to provide the services to COI subject to the terms and conditions of this
Agreement;

NOW, THEREFORE, in consideration of the mutual promises herein contained, COI
and Consultant agree as follows:

 

1.

Engagement. COI hereby engages Consultant and Consultant hereby accepts such
engagement as a consultant to COI. Consultant is engaged as an independent
contractor, and Consultant and COI do not intend to create a joint venture,
partnership, employment relationship or other relationship which might impose a
fiduciary obligation on Consultant or COI in the performance of this Agreement.

 

2.

Term. Unless terminated as hereinafter provided, the term of this Agreement will
commence on February 1, 2010 and extend until June 30, 2010 unless terminated by
either party.

 

  2.1

Events of Termination. This Agreement may be terminated at any time without
cause by written notice of termination by COI or Consultant not less than seven
(7) days prior to the effective date of such termination.

 

  2.2

Procedure on Termination. Within one (1) day after the effective date of
termination of this Agreement, Consultant will deliver to COI any property of
COI in the possession of Consultant.

On the effective date of termination caused by notice by Consultant, all
compensation payable to Consultant hereunder will cease and all parties will be
discharged from further performance under this Agreement excepting only
liabilities, compensation and claims which accrue prior to the effective date of
termination.



--------------------------------------------------------------------------------

On the effective date of termination caused by notice by COI, COI will pay to
Consultant 1) any consulting fees set forth in Item 4.1 which are due prior to
the effective date of the termination but which are unpaid as of such date. As
of the effective date of the termination, all parties will be discharged from
further performance under this Agreement.

 

3.

Consulting Relationship. Throughout the term of this Agreement, the Consultant
will use best efforts and due diligence to assist COI and serve in the capacity
of Special Advisor - Geosciences as outlined in discussions with representatives
of COI. All work and services performed by Consultant for COI will be on behalf
of and in Consultant’s capacity as an independent contractor.

 

  3.1

Work Location. COI will require Consultant to complete the tasks set forth by
COI at COI’s locations as required.

 

  3.2

Supervision and Facilities. Steve Dixon, Executive Vice President – Operations &
Chief Operating Officer of COI, will request and direct the services of
Consultant.

 

4.

Compensation and Expenses. Consultant will receive the following compensation
for the services to be provided during the term of this Agreement:

 

  4.1

Consulting Fees. COI agrees to pay Consultant $50,000 per month for not less
than 120 hours worked per month by Consultant within fifteen (15) business days
following receipt of an invoice of actual hours worked. Invoices shall be
submitted bi-weekly and contain a description of all work performed on a daily
basis during the billing period.

 

  4.2

Plane Hours. COI agrees to provide Consultant 20 hours of NetJet plane hours for
personal use during the term of this agreement.

 

  4.3

Taxes. The Consultant hereby acknowledges that the payments set forth in the
above Items 4.1 and 4.2 represent compensation for services as an independent
contractor and that Consultant will be responsible for payment of all income
taxes, employment taxes and social security taxes and shall indemnify Company
for any liability therefore.

 

  4.4

Expenses. COI agrees to promptly reimburse Consultant for all reasonable
business expenses, including but not limited to applicable telephone usage,
travel expenses and business mileage incurred during the performance of this
Consulting Agreement. For such expenses to be reimbursable, an invoice for such
expenses must be presented to COI with appropriate supporting documentation and
must be approved by Steve Dixon. Payment of all expenses will be made pursuant
to the Vendor Expense Policy of COI.

 

Page 2 of 5



--------------------------------------------------------------------------------

5.

Confidentiality. Consultant recognize that the nature of Consultant’s services
are such that Consultant will have access to information which is of a
confidential nature, which is of great value to COI and which is the foundation
on which COI’s business is predicated. Consultant agrees not to disclose to any
person other than COI’s employees or COI’s legal counsel nor use for any
purpose, other than the performance of this Agreement, any information, data or
material (regardless of the form) which is: (1) provided, disclosed or delivered
to Consultant by COI, any officer, director, employee, agent, attorney,
accountant, or other person or entity employed by COI in any capacity, any
customer, borrower or business associate of COI or any public authority having
jurisdiction over COI or any business activity conducted by COI; or
(2) produced, developed, obtained or prepared by Consultant (whether or not such
information was developed in the performance of this Agreement) with respect to
COI or any of COI’s assets, oil and gas prospects, business activities,
officers, directors, employees, borrowers or customers. On request by COI, COI
will be entitled to a copy of any such documents or such information in the
possession of Consultant. Consultant also agrees that the provisions of this
paragraph 5 will survive the termination, expiration or cancellation of this
Agreement and that on termination, expiration or cancellation of this Agreement,
Consultant will deliver to COI all of the information, data and material
containing such information.

 

6.

Non-Solicitation of Employees. Consultant covenants that during the term of this
Agreement and for the one (1) year period immediately following the termination
of this Agreement for any reason, Consultant will neither directly nor
indirectly induce nor attempt to induce any executive or employee of the Company
to terminate his or her employment to go to work for any other company.

 

7.

Miscellaneous. COI and Consultant further agree as follows:

 

  7.1

Notices. Any notice, payment, demand or communication required or permitted to
be given by any provision of this Agreement will be in writing and will be
deemed to have been given when delivered personally or by fax to the party
designated to receive such notice, or on the date following the day sent by
overnight courier, or on the third (3rd) business day after the same is sent by
certified mail, postage and charges prepaid, directed to the following addresses
or to such other or additional addresses as any party might designate by written
notice to the other party:

 

To COI:

     

Chesapeake Operating, Inc.

     

Post Office Box 18128

     

Oklahoma City, Oklahoma 73154-0128

     

Attn: Mr. Steve Dixon

To Consultant:

     

[Consultant’s Home Address]

           

 

Page 3 of 5



--------------------------------------------------------------------------------

  7.2

Assignment. Neither this Agreement nor any of the rights or obligations
hereunder can be assigned or delegated whether voluntarily, by operation of law
or otherwise.

 

  7.3

Entire Agreement. This instrument constitutes the entire Agreement between the
parties and there are no agreements, understandings, warranties or
representations except as set forth herein.

 

  7.4

Binding Effect. This Agreement will inure to the benefit of COI and Consultant
and will bind the respective heirs, successors and permitted assigns of the
parties hereto.

 

  7.5

Legal Fees. If any party institutes an action or proceeding against any other
party relating to or to enforce the provisions of this Agreement or any default
hereunder, the prevailing party to such action or proceeding shall be entitled
to recover from the other party reasonable attorneys’ fees, costs and litigation
expenses incurred by such prevailing party.

 

  7.6

Severability. If any clause or provision of this Agreement is illegal, invalid
or unenforceable under any present or future law, the remainder of this
Agreement will not be affected thereby. It is the intention of the parties that
if any such provision is held to be illegal, invalid or unenforceable, there
will be added in lieu thereof a provision as similar in terms to such provisions
as is possible and to be legal, valid and enforceable.

 

  7.7

Headings. Paragraph or other headings contained in this Agreement are for
reference purposes only and are not intended to affect in any way the meaning or
interpretation of this Agreement.

 

Page 4 of 5



--------------------------------------------------------------------------------

  7.8

Amendment. Neither this Agreement, nor any of the provisions hereof can be
changed, waived, discharged or terminated, except by an instrument in writing
signed by the party against whom enforcement of the change, waiver, discharge or
termination is sought.

 

  7.9

Governing Law. This Agreement shall be interpreted and construed under and by
virtue of the internal laws of the State of Oklahoma, regardless of the domicile
or residence of the parties, and shall be deemed for such purposes to have been
made and executed in Oklahoma County, Oklahoma. All claims, disputes and other
matters in question arising out of or relating to this Agreement, or the breach
thereof, will be decided by proceedings instituted and litigated in a court of
competent jurisdiction in Oklahoma County, Oklahoma.

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective the
date first above written.

CHESAPEAKE OPERATING, INC., an

Oklahoma corporation

 

By: /s/ Steve Dixon Steve Dixon Executive Vice President - Operations Chief
Operating Officer

 

/s/ J. Mark Lester

J. Mark Lester Consultant

 

Page 5 of 5